Citation Nr: 0945785	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
residuals of a cold injury affecting the feet/legs.  

2.  Entitlement to service connection for residuals of a cold 
injury affecting the feet/legs.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision the RO declined to reopen 
the Veteran's claim seeking entitlement to service connection 
for disorders of the feet and legs, claimed as residuals of a 
cold injury, on the basis that the evidence submitted since 
the prior final determination was not new and material.  

As is discussed more fully below, prior to consideration of 
the service connection claim for disorders of the foot/leg on 
the merits, the Board is first required to consider the issue 
of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  As such 
that issue on appeal has been characterized as shown on the 
title page.

The Veteran testified at a hearing held before an RO hearing 
officer in July 2006.  He failed to appear for a travel Board 
hearing which was scheduled for August 2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for disorders 
of the foot/leg, including pes planus, on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied service 
connection for disorders of the feet and legs, to include pes 
planus, claimed as residuals of a cold injury; that decision 
was not appealed and became final.  

2.  The evidence received since the December 2002 rating 
decision relates to unestablished facts necessary to 
substantiate the service connection claim for residuals of a 
cold injury affecting the feet and legs, and raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision in which the RO denied 
service connection for disorders of the feet and legs, to 
include pes planus, claimed as residuals of a cold injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received since the December 2002 rating 
decision is new and material evidence and the service 
connection claim for disorders of the feet and legs, to 
include pes planus, claimed as residuals of a cold injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
presented to reopen the service connection claim for 
disorders of the feet and legs, to include pes planus, 
claimed as residuals of a cold injury, any perceived lack of 
notice or development is not prejudicial.  See 38 U.S.C.A. §§ 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The Board reiterates that because the claim has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105. 
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim. Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The most recent final denial of the service connection claim 
for residuals of a cold injury, affecting the feet and legs, 
was in a rating action dated in December 2002.  Because the 
Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104(a).  In February 2005, the Veteran 
filed to reopen the claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the claim 
since the final December 2002 decision.  Because the Board 
has the jurisdictional responsibility to consider whether it 
was proper to reopen the claim, regardless of the RO's 
determination on the question of reopening, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  With 
these considerations, the Board has reviewed the record, with 
particular attention to the evidence received since the final 
December 2002 determination

The evidence associated with the Veteran's file at the time 
that the December 2002 rating decision was issued included: 
service treatment records (STRs), a September 1998 
examination report, and private medical evidence dated in 
2002.  The STRs are negative for any mention of a cold 
injury, frostbite or any injury of the feet and legs and fail 
to include any diagnosis of a cold injury or disorder of the 
feet or legs.  The November 1945 discharge examination report 
revealed no evidence of any musculoskeletal defects or any 
abnormality of the skin or feet. 

The September 1998 VA examination report indicated that the 
Veteran complained of leg cramping.  Examination of the 
extremities revealed no evidence of edema or frostbite.  It 
was also found that the Veteran's feet were normal 
bilaterally and that neurological evaluation was completely 
intact.  The diagnoses included coronary artery disease and 
leg cramps, with normal electrolytes bilaterally.  

Private medical evidence dated in July 2002 indicates that 
the Veteran was seen with complaints of cramping and swelling 
of the feet and legs, assessed as peripheral neuropathy.  
Also on file is a private medical statement of Dr. H. dated 
in September 2002 indicating that the Veteran had 
claudication of the legs with minimal walking and decreased 
pulses of the feet and needed to be evaluated by a vascular 
surgeon.  A follow-up statement from Dr. H. received in 
November 2002, indicated that the Veteran was having great 
difficulty with his feet and reported that he had a previous 
episode of frostbite while in service  

Service connection for conditions of the feet and legs, to 
include pes planus, were denied in October and December 2002 
rating decisions.  In denying the claim, the RO explained 
that a review of the STRs failed to reveal any indication of 
treatment for frostbite in service.

Evidence added to the file subsequent to the final December 
2002 final rating action includes a medical statement from 
Dr. H. received in February 2005.  Dr. H. stated that he had 
seen the Veteran for pain in the hands and feet, which the 
Veteran attributed to being frost bitten in service.  Dr. H. 
noted that Doppler studies of the arteries of the legs were 
normal and the pulses at the wrists and feet were "ok." The 
doctor opined that the Veteran was disabled due to his 
cardiovascular status and age.  Records of Dr. H. dated from 
July 2002 to January 2005 were also added to the record, 
which included the Doppler studies.  

Also added to the file were private medical records of Dr. T. 
dated in 2005 and 2006.  A November 2005 record indicates 
that the Veteran's problems included neuropathy of the hands 
and feet accompanied by the Veteran's report of sustaining 
frost bite in service with reports of having neuropathy 
associated with that event since that time.  Peripheral 
neuropathy was diagnosed.  

The file contains a July 2006 medical statement of Dr. T. 
indicating that the Veteran had peripheral neuropathy 
secondary to frostbite in military service.  Also on file is 
a July 2006 medical statement of Dr. H. indicating that the 
Veteran was having trouble with his feet which the doctor 
believed was related to having severe frostbite.   

After reviewing the evidence, the Board finds that the 
evidence received since the December 2002 decision is new and 
material.  The evidence on file both prior and subsequent to 
the December 2002 established that peripheral neuropathy of 
the lower extremities was diagnosed.  

New and material evidence was submitted in the form of the 
medical statements offered by Dr. H. and Dr. T. in July 2006, 
to the effect that the Veteran's currently manifested 
foot/leg problems are etiologically linked to frostbite 
sustained in service.  This evidence is certainly new, in 
that it was not previously of record.  In addition, as this 
evidence pertains to the matter of etiology of the Veteran's 
currently claimed foot/leg disorder, it is also material in 
that it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  The Board notes that for 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Consequently, new and material evidence has been received and 
the claim for residuals of a cold injury affecting the 
feet/legs is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a).  To this extent only, the appeal is granted.


ORDER

New and material evidence has been received, and the service 
connection claim for residuals of a cold injury affecting the 
feet/legs is reopened.




REMAND

Having reopened the service connection claim for residuals of 
a cold injury affecting the feet/legs does not end the 
Board's inquiry.  Rather, it places upon VA the duty to 
assist the appellant in the development of the merits of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 38 
U.S.C.A. § 5107(a).

With respect to the service connection claim for residuals of 
a cold injury, affecting the feet and legs, it is the Board's 
belief that further development is required. 

Essentially, the file contains some conflicting evidence 
regarding the etiology and onset of the Veteran's peripheral 
neuropathy of the lower extremities.  While the file contains 
two private medical opinions etiologically linking frostbite 
reportedly sustained in service with currently manifested 
neurological symtomatology of the feet and legs, there is no 
indication that the Veteran's service treatment records or 
full medical history was considered in conjunction with the 
opinions offered.

The Board notes that the Veteran has not been afforded a VA 
examination for residuals of cold injuries which includes 
consideration of his entire medical history.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Accordingly, because this case presents medical 
questions which cannot be answered by the Board, such must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with proper 
notice under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  This notice should address 
the disability rating and effective date 
elements of his claim, should service 
connection be established for residuals 
of a cold injury.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his 
service connection claim for residuals of 
a cold injury.  

3.  VBA should then schedule the Veteran 
for a VA cold injury examination.  The 
examiner should review the Veteran's 
claims folder, and in light of the 
Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to the following 
questions:

(i.) Does the Veteran currently manifest 
residuals of a cold injury to his lower 
extremities?  If so, such residuals 
should be specifically identified and 
diagnosed.  In addition, the examiner is 
specifically requested to address whether 
the Veteran has pes planus.  

(ii.) If the Veteran currently manifests 
residuals of a cold injury in his lower 
extremities (to include pes planus), is 
it as likely as not that these cold 
residuals are related to the Veteran's 
military service?

The examiner should specifically comment 
upon the opinions offered by Dr. T. and 
Dr. H. in July 2006, expressing agreement 
or disagreement with the conclusions 
reached.  The examiner should also 
discuss/reconcile the findings made upon 
examination conducted in September 1998 
in conjunction with any opinion offered.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC shall then readjudicate 
the Veteran's claim for residuals of a 
cold injury, affecting the feet and legs, 
to include consideration of pertinent 
evidence added to the record since the 
issuance of the SOC in October 2006.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


